Exhibit 10.7

 

March 28, 2013

 

Excel Mortgage Servicing, Inc.

 

AmeriHome Mortgage Corporation

19500 Jamboree Road

 

19500 Jamboree Road

Irvine, CA 92162

 

Irvine, CA 92162

 

 

 

Integrated Real Estate Service Corporation

 

 

19500 Jamboree Road

 

 

Irvine, CA 92162

 

 

 

Re:  Fifth Amendment to Master Repurchase Agreement and Pricing Letter (“Fifth
Amendment”).

 

This Fifth Amendment is made this 28th day of March, 2013 (the “Amendment
Effective Date”), to that certain Master Repurchase Agreement, dated August 31,
2011 (the “Repurchase Agreement”) and the Pricing Letter, dated August 31, 2011
(the “Pricing Letter”), as amended by the First Amendment to Master Repurchase
Agreement and Pricing Letter dated May 1, 2012 (the “First Amendment”), by the
Second Amendment to Master Repurchase Agreement and Pricing Letter dated
June 21, 2012 (the “Second Amendment”), by the Third Amendment to Master
Repurchase Agreement and Pricing Letter dated August 24, 2012 (the “Third
Amendment”) and by the Fourth Amendment to Master Repurchase Agreement and
Pricing Letter dated November 26, 2012 (the “Fourth Amendment”), in each case by
and among Excel Mortgage Servicing, Inc. (“Excel”) and AmeriHome Mortgage
Corporation (“AmeriHome”) (Excel and AmeriHome each a “Seller” and,
collectively, “Sellers”), and EverBank (“Buyer”).  The Repurchase Agreement, the
Pricing Letter, the First Amendment, the Second Amendment, the Third Amendment
and the Fourth Amendment are sometimes hereinafter collectively referred to as
the “Agreement.”

 

WHEREAS, Sellers and Integrated Real Estate Service Corporation (“Guarantor”)
requested that Buyer amend the Agreement; and

 

WHEREAS, Sellers, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

 

SECTION 1.         Amendments.

 

(a)           The following definitions contained in Section 1 of the Pricing
Letter are hereby amended and restated in their entirety as follows:

 

--------------------------------------------------------------------------------


 

“Aged Mortgage Loan” shall mean a Mortgage Loan, other than an Eligible
Correspondent Mortgage Loan, a Jumbo Mortgage Loan or an Agency HARP2 Loan,
subject to a Transaction hereunder for more than 60 days but not more than 90
days.

 

“Approved Mortgage Product” shall mean the following mortgage products approved
by Buyer for Transactions under the Agreement:  Conforming Mortgage Loans,
Eligible Government Mortgage Loans, Jumbo Mortgage Loans, Eligible Correspondent
Mortgage Loans, Agency HARP2 Loans, Wet Loans and Aged Mortgage Loans.  In no
event shall an Ineligible Product be an Approved Mortgage Product.

 

“Concentration Limit” as of any date of determination, with respect to the
Eligible Mortgage Loans included in any Concentration Category, the applicable
amount which the aggregate Purchase Price for such Eligible Mortgage Loans may
not at any time exceed, as set forth in the below table.

 

Concentration Category

 

Concentration Limit
(percentages based on
Maximum Purchase
Amount)

 

Aged Loans

 

5

%

Wet Mortgage Loans

 

40

%

Jumbo Loans

 

10

%

Eligible Correspondent Loans

 

10

%

Agency HARP2 Loans

 

10

%

 

“Conforming Mortgage Loan” shall mean a Mortgage Loan (other than an Agency
HARP2 Loan) that conforms to the requirements of an Agency for securitization or
cash purchase, and which has a FICO score of at least 620.

 

“Eligible Government Mortgage Loan” shall mean a Government Mortgage Loan which
has a FICO score of at least 620.

 

“Maximum Purchase Amount” shall mean $75,000,000.

 

2

--------------------------------------------------------------------------------


 

“Pricing Spread” shall mean:

 

Type of Mortgage Loan

 

Percentage

 

Conforming Mortgage Loans, Eligible Government Mortgage Loans, Eligible
Correspondent Mortgage Loans and Jumbo Mortgage Loans

 

3.25

%

Agency HARP2 Loans

 

3.50

%

Aged Mortgage Loans

 

4.00

%

Mortgage Loans exceeding the applicable Transaction Term Limitation

 

12.00

%

 

Where a Purchased Mortgage Loan may qualify for two or more Pricing Spreads
hereunder, unless otherwise expressly agreed to by the Buyer in writing, such
Purchased Mortgage Loan shall be assigned the higher Pricing Spread, as
applicable.

 

“Purchase Price Percentage” shall mean:

 

Type of Mortgage Loan

 

Percentage

 

Conforming Mortgage Loans and Eligible Government Mortgage Loans

 

98%

 

Jumbo Mortgage Loans

 

97%

 

Eligible Correspondent Mortgage Loans

 

97%

 

Agency HARP2 Loans

 

98%

 

Aged Mortgage Loans

 

The applicable percentage set forth above minus 10%

 

 

Where a Purchased Mortgage Loan may qualify for two or more Purchase Price
Percentages hereunder, unless otherwise expressly agreed to by Buyer in writing,
such Purchased Mortgage Loan shall be assigned the lower Purchase Price
Percentage, as applicable.

 

“Termination Date” shall mean the earliest of (i) March 27, 2014, (ii) such date
as Buyer may determine in its sole discretion by written notice to

 

3

--------------------------------------------------------------------------------


 

Sellers (provided that in the event of such notice of termination, the
Repurchase Date with respect to outstanding Transactions shall not be
accelerated in the absence of (a) an Event of Default or (b) the occurrence of a
termination in accordance with clauses (i) or (iii) of this definition) or
(iii) such date as determined by Buyer pursuant to its rights and remedies under
the Agreement.”

 

(b)           The following new definitions are added to the Pricing Letter in
the appropriate alphabetical order:

 

“Agency HARP2 Loans” is a collective reference to HARP2 DU Refi Plus Loans and
HARP2 LP Relief Refinance Loans.

 

“HARP2 DU Refi Plus Loan” shall mean a first-lien Mortgage Loan originated using
Desktop Underwriter and (i) that is originated in accordance with the
requirements of the Fannie Mae Selling Guide for the DU Refi Plus program,
(ii) that has a FICO score of not less than 620 and (iii) that otherwise
conforms to the requirements of Fannie Mae for securitization or cash purchase.

 

“HARP2 LP Relief Refinance Loan” shall mean a first-lien Mortgage Loan
originated using Loan Prospector and (i) that is originated in accordance with
the requirements of the Freddie Mac Single-Family Seller/Servicer Guide for the
Relief Refinance Mortgage — Open Access program, (ii) that has a FICO score of
not less than 620 and (iii) that otherwise conforms to the requirements of
Freddie Mac for securitization or cash purchase.

 

(c)           The definitions of “Category 1 High LTV VA Refinance Mortgage
Loan”, “Category High LTV VA Refinance Mortgage Loan”, “High LTV VA Refinance
Loan”, “VA Loan”, “VA Loan Guaranty Agreement”, “DU Refi Plus Loans”, “DU Refi
Plus Appraisal Waiver Loan” and “DU Refi Plus Appraisal Required Loan are hereby
deleted from the Pricing Letter.

 

(d)           Section 3 of the Pricing Letter is hereby amended and restated in
its entirety as follows:

 

SECTION 3.                  Certain Financial Condition Covenants.  Without
limiting any provision set forth in the Agreement, the applicable Seller Party
shall comply with the following covenants, each to be tested on each Test Date
occurring prior to the Termination Date, and each to be determined on a
consolidated basis with such Person’s Subsidiaries (including AmeriHome, with
respect to Excel):

 

(i)         Maintenance of Adjusted Tangible Net Worth.  (a) Excel shall
maintain an Adjusted Tangible Net Worth of not less than $17,000,000.00, and
(b) Guarantor shall maintain an Adjusted Tangible Net Worth of not less than
$17,000,000.00.

 

4

--------------------------------------------------------------------------------


 

(ii)        Maintenance of Ratio of Adjusted Indebtedness to Adjusted Tangible
Net Worth.  Excel shall maintain the ratio of its Adjusted Indebtedness to its
Adjusted Tangible Net Worth of no greater than 15:1.

 

(iii)       Operating Cash Flow to Debt Service Ratio.  Excel shall maintain on
a trailing six-month basis the ratio of (a) its Operating Cash Flow to (b) its
Debt Service of at least 1.00:1.00.

 

(iv)      Maintenance of Liquidity.  Excel shall ensure that it has cash and
Cash Equivalents (excluding Restricted Cash or cash pledged to Persons other
than Buyer), in an amount not less than the greater of (a) $3,400,000.00, and
(b) an amount equal to 20% of its Adjusted Tangible Net Worth.

 

(v)       Maintenance of Profitability. Excel shall not permit, for the four
(4) consecutive fiscal quarters ending on the relevant Test Date, Seller’s Net
Income for such four (4) consecutive fiscal quarters (on an aggregate basis) to
be less than $1.00.

 

(e)           The Compliance Certificate attached as Exhibit A to the Pricing
Letter is hereby amended and restated in its entirety as set forth on Exhibit A
hereto.

 

(f)            The following definitions contained in Section 2 of the
Repurchase Agreement are hereby amended and restated in their entirety as
follows:

 

“EBITDA”  shall mean for any Person for any period, Net Income of such Person
and its Subsidiaries for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Net Income for such period, the
sum of (a) income tax expense, (b) Interest Expense of such Person and its
Subsidiaries, amortization or write off of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense and (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs.

 

“Indebtedness” shall mean, with respect to any Person, total liabilities, as
reported on that Person’s balance sheet, and calculated in accordance with GAAP.

 

“Operating Cash Flow” shall mean for any Person, such Person’s EBITDA plus any
non-cash expenses less any non-cash income.

 

(g)           The following new definitions are added to the Repurchase
Agreement in the appropriate alphabetical order:

 

“Agency HARP2 Loans” shall have the meaning specified in the Pricing Letter.

 

5

--------------------------------------------------------------------------------


 

(h)           Section JJ. of Schedule 1 to the Repurchase Agreement is hereby
amended and restated in its entirety as follows:

 

JJ.    Appraisal.  Except with respect to Agency HARP2 Loans for which an
Appraisal is not required in accordance with the terms of the relevant program,
the Mortgage File contains an Appraisal of the related Mortgaged Property signed
prior to the approval of the Mortgage Loan application by a qualified appraiser,
duly appointed by the applicable Seller, who had no interest, direct or indirect
in the Mortgaged Property or in any loan made on the security thereof; and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and the Appraisal and appraiser both satisfy the requirements of Title XI
of the Federal Institutions Reform, Recovery, and Enforcement Act of 1989 and
the regulations promulgated thereunder, and all Requirements of Law and Takeout
Investor or insurer requirements, each as in effect on the date the Mortgage
Loan was originated.  The applicable Seller has no knowledge of any
circumstances or condition which might indicate that the Appraisal is incomplete
or inaccurate.  In addition, the Appraisal was prepared in accordance with USPAP
Guidelines.  The appraiser for the Mortgage Loan was duly licensed or certified
under the applicable law where the Mortgage Loan was originated, and for each
Government Mortgage Loan was acceptable to the FHA or VA, as applicable, and for
each Conventional Mortgage Loan was acceptable to Fannie Mae, Freddie Mac and/or
the Takeout Investor, as applicable.  The applicable Seller will maintain
documentation evidencing each appraiser’s qualification and licensing or
certification, which will promptly be provided to the Buyer upon request.

 

SECTION 2.         Defined Terms.  Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

 

SECTION 3.         Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Fifth Amendment need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

SECTION 4.         Representations.  In order to induce Buyer to execute and
deliver this Fifth Amendment, each Seller hereby represents to Buyer that as of
the date hereof, except as otherwise expressly waived by Buyer in writing, such
Seller is in full compliance with all of the terms and conditions of the
Agreement including without limitation, all of the representations and
warranties and all of the affirmative and negative covenants, and no Default or
Event of Default has occurred and is continuing under the Agreement.

 

SECTION 5.         Governing Law. This Fifth Amendment and any claim,
controversy or dispute arising under or related to or in connection with this
Fifth Amendment, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties

 

6

--------------------------------------------------------------------------------


 

will be governed by the laws of the State of New York without regard to any
conflicts of law principles other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law which shall govern.

 

SECTION 6.         Counterparts.  This Fifth Amendment may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute but one and the same agreement.  This Fifth
Amendment, to the extent signed and delivered by facsimile or other electronic
means, shall be treated in all manner and respects as an original agreement and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  No signatory to this Fifth
Amendment shall raise the use of a facsimile machine or other electronic means
to deliver a signature or the fact that any signature or agreement was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each such Person forever waives any such defense.

 

SECTION 7.         Guarantor.  Guarantor acknowledges and agrees that nothing
contained herein, and Guarantor’s signature hereon, shall not be deemed an
acknowledgement, a course of conduct, a waiver or an amendment of the provisions
of the Facility Guaranty, which continue in full force and effect and do not
require any Guarantor’s consent to the actions taken hereunder.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused this Fifth
Amendment to be executed and delivered as of the Amendment Effective Date.

 

 

EXCEL MORTGAGE SERVICING,

 

EVERBANK, as Buyer

INC., as a Seller

 

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Paul Chmielinski

Name:

Todd R. Taylor

 

Name:

Paul Chmielinski

Title:

EVP/CFO

 

Title:

V.P.

 

 

 

 

 

 

AMERIHOME MORTGAGE

 

INTEGRATED REAL ESTATE

CORPORATION, as a Seller

 

SERVICE CORPORATION, as Guarantor

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Todd R. Taylor

Name:

Todd R. Taylor

 

Name:

Todd R. Taylor

Title:

EVP/CFO

 

Title:

EVP/CFO

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A—For Excel

 

COMPLIANCE CERTIFICATE

 

[PLEASE REVIEW CAREFULLY]

 

SELLERS:

 

EXCEL MORTGAGE SERVICING, INC. AND AMERIHOME MORTGAGE CORPORATION

GUARANTOR:

 

INTEGRATED REAL ESTATE SERVICE CORP.

BUYER:

 

EVERBANK

TODAY’S DATE:

 

         /        /201

REPORTING PERIOD ENDED:

 

         month(s) ended         /        /20

 

This certificate is delivered to Buyer under the Master Repurchase Agreement
dated as of August 31, 2011, between Sellers and Buyer (as amended from time to
time, the “Agreement”), all the defined terms of which have the same meanings
when used herein.

 

I hereby certify that: (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting officer of Seller designated below;
(b) to the best of my knowledge, the Financial Statements of Seller from the
period shown about (the “Reporting Period”) and which accompany this certificate
were prepared in accordance with GAAP and present fairly the financial condition
of the Financial Reporting Party as of the end of the Reporting Period and the
results of its operations for Reporting Period; (c) a review of the Agreement
and of the activities of Seller during the Reporting Period has been made under
my supervision with a view to determining Seller’s compliance with the
covenants, requirements, terms, and conditions of the Agreement, and such review
has not disclosed the existence during or at the end of the Reporting Period
(and I have no knowledge of the existence as of the date hereof) of any Default
or Event of Default, except as disclosed herein (which specifies the nature of
existence of each Default or Event of  Default, if any, and what action Seller
has taken, is taking, and proposes to take with respect to each); (d) all
information set forth on the attachment to this Compliance Certificate is true,
correct, and complete, and the calculations set forth therein evidence that
Seller is in compliance with the requirements of the Agreement at the end of the
Reporting Period (or if Seller is not in compliance, showing the extent of
non-compliance and specifying the period of non-compliance and what actions
Seller proposes to take with respect thereto); and (e) Seller was, as of the end
of the Reporting Period, in compliance and good standing with applicable Fannie
Mae, Ginnie Mae, Freddie Mac, and HUD net worth requirements.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

REPORTING PERIOD ENDED:

 

/        /20

 

All financial calculations set forth herein are as of the end of the Reporting
Period.

 

1.              ADJUSTED TANGIBLE NET WORTH

 

The Adjusted Tangible Net Worth of Seller is:

 

 

 

GAAP Net Worth:

 

$

 

Minus: Intangible Assets (excluding capitalized Servicing Rights)

 

$

 

Minus: Due from Shareholders or Related Parties

 

$

 

Minus: Capitalized Servicing Rights

 

$

 

Minus: Assets pledged to secure liabilities not included in Indebtedness:

 

$

 

Minus: Any other HUD non-acceptable assets:

 

$

 

Minus: Investments in Affiliates:

 

$

 

Plus: Lesser of (a) most recent MSR Appraised Value, and (b) capitalized
Servicing Rights (per above):

 

$

 

Plus: Subordinated Debt:

 

$

 

ADJUSTED TANGIBLE NET WORTH:

 

$

 

REQUIRED MINIMUM

 

$17,000,000

 

In compliance?

 

oYes     oNo

 

 

2.              INDEBTEDNESS OF SELLER

 

INDEBTEDNESS:

 

$

 

 

3.              LEVERAGE: ADJUSTED INDEBTEDNESS TO ADJUSTED TANGIBLE NET WORTH

 

Indebtedness (from II, above)

 

$

 

Minus: Subordinated Debt (from I, above)

 

$

 

ADJUSTED INDEBTEDNESS

 

$

 

Adjusted Tangible Net Worth (from I, above)

 

$

 

RATIO OF ADJUSTED INDEBTEDNESS /ADJUSTED TANGIBLE NET WORTH:

 

:1

 

Maximum permitted

 

15:1

 

In compliance?

 

oYes     oNo

 

 

A-2

--------------------------------------------------------------------------------


 

4.              OPERATING CASH FLOW TO DEBT SERVICE

 

EBITDA (trailing six months)

 

$

 

Plus: any non-cash expenses (trailing six months)

 

$

 

Less: any non-cash income (trailing six months)

 

$

 

OPERATING CASH FLOW (trailing six months)

 

$

 

Debt Service (trailing six months)

 

$

 

RATIO OF OCF TO DS (trailing six months)

 

:1

 

Minimum required for trailing six months (through Termination Date)

 

1.00:1

 

In compliance?

 

oYes     oNo

 

 

5.              LIQUIDITY

 

Cash

 

$

 

Less: Restricted Cash

 

$

 

Plus: Cash Equivalents

 

$

 

LIQUIDITY

 

$

 

ATNW from 1 above times 20%

 

$

 

Minimum required

 

Greater of $3,400,000 or 20% of ATNW from 1 above

 

In compliance?

 

oYes     oNo

 

 

6.              PROFITABILITY RATIO

 

Net Income (prior three (3) fiscal quarters)

 

$

 

Net Income (fiscal quarter just ended)

 

$

 

Total Net Income (prior four (4) fiscal quarters)

 

$

 

Minimum required

 

$1.00 or more

 

In compliance?

 

oYes     oNo

 

 

A-3

--------------------------------------------------------------------------------


 

7.              FACILITIES (Please list all credit facilities including off
balance sheet facilities)

 

Institution

 

Total Commitment

 

Outstanding

 

EverBank Warehouse Lending

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

TOTALS

 

$

 

 

$

 

 

 

8.              REPURCHASES / INDEMNIFICATIONS (R&I)

 

Repurchases

 

UPB

 

# of Loans

 

Actual or
Estimated
Loss

 

How were
they
recorded
on the
financials?

 

Beginning Open R&I’s

 

$

 

 

 

 

$

 

 

 

 

New R&I’s received this month

 

$

 

 

 

 

$

 

 

 

 

R&I’s rescinded this month

 

$

 

 

 

 

$

 

 

n/a

 

R&I’s settled this month

 

$

 

 

 

 

$

 

 

 

 

Ending Open R&I’s

 

$

 

 

 

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

*                 If you have a detailed schedule of loans subject to
repurchases that includes the investor requesting, reason for repurchases,
origination date, loan characteristics such as LTV, lien position, occupancy
etc., and valuation method if you have estimated your loss exposure, please
attach it with this table.

 

9.              LOAN LOSS RESERVE

 

 

 

Current Month

 

Year-to-Date

 

Beginning loan loss reserve

 

$

 

 

$

 

 

Additional loss provision

 

$

 

 

$

 

 

Actual charge off

 

$

 

 

$

 

 

Ending Loan Loss Reserve

 

$

 

 

$

 

 

 

A-4

--------------------------------------------------------------------------------


 

10.       LITIGATION

 

 

 

Current Month

 

Year-to-Date

 

Pending litigations (Unit)

 

 

 

 

 

Expected losses on litigation

 

$

 

 

$

 

 

 

11.       THIRD PARTY REPORTS

 

All reports received from third parties (such as the SEC, Fannie Mae, Ginnie
Mae, Freddie Mac) subsequent to the last reporting period are attached hereto.
These reports include the following (if none, write “None”):  [              ]

 

12.       DEFAULTS OR EVENTS OF DEFAULT

 

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”:  [              ]

 

13.       OTHER REPORTS REQUIRED (Please attach if applicable)

 

a.                                      Indemnification & Repurchase Report for
the prior year and current YTD.

 

b.                                      Hedge Reports (including: position
summary report, MBS & whole loan trade detail, loan level detail report with
weighted average take out price).

 

c.                                       Summary of year-to-date production,
broken out by product type.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT A—For AmeriHome

 

COMPLIANCE CERTIFICATE

 

[PLEASE REVIEW CAREFULLY]

 

 

SELLERS:

 

EXCEL MORTGAGE SERVICING, INC. AND AMERIHOME MORTGAGE CORPORATION

GUARANTOR:

 

INTEGRATED REAL ESTATE SERVICE CORP.

BUYER:

 

EVERBANK

TODAY’S DATE:

 

          /        /201

REPORTING PERIOD ENDED:

 

          month(s) ended         /        /20

 

This certificate is delivered to Buyer under the Master Repurchase Agreement
dated as of August 31, 2011, between Sellers and Buyer (as amended from time to
time, the “Agreement”), all the defined terms of which have the same meanings
when used herein.

 

I hereby certify that: (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting officer of Seller designated below;
(b) to the best of my knowledge, the Financial Statements of Seller from the
period shown about (the “Reporting Period”) and which accompany this certificate
were prepared in accordance with GAAP and present fairly the financial condition
of the Financial Reporting Party as of the end of the Reporting Period and the
results of its operations for Reporting Period; (c) a review of the Agreement
and of the activities of Seller during the Reporting Period has been made under
my supervision with a view to determining Seller’s compliance with the
covenants, requirements, terms, and conditions of the Agreement, and such review
has not disclosed the existence during or at the end of the Reporting Period
(and I have no knowledge of the existence as of the date hereof) of any Default
or Event of Default, except as disclosed herein (which specifies the nature of
existence of each Default or Event of  Default, if any, and what action Seller
has taken, is taking, and proposes to take with respect to each); (d) all
information set forth on the attachment to this Compliance Certificate is true,
correct, and complete, and the calculations set forth therein evidence that
Seller is in compliance with the requirements of the Agreement at the end of the
Reporting Period (or if Seller is not in compliance, showing the extent of
non-compliance and specifying the period of non-compliance and what actions
Seller proposes to take with respect thereto); and (e) Seller was, as of the end
of the Reporting Period, in compliance and good standing with applicable Fannie
Mae, Ginnie Mae, Freddie Mac, and HUD net worth requirements.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

REPORTING PERIOD ENDED:

 

/        /20

 

All financial calculations set forth herein are as of the end of the Reporting
Period.

 

1.              FACILITIES (Please list all credit facilities including off
balance sheet facilities)

 

Institution

 

Total Commitment

 

Outstanding

 

EverBank Warehouse Lending

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

TOTALS

 

$

 

 

$

 

 

 

2.              REPURCHASES / INDEMNIFICATIONS (R&I)

 

Repurchases

 

UPB

 

# of Loans

 

Actual or
Estimated
Loss

 

How were
they
recorded
on the
financials?

 

Beginning Open R&I’s

 

$

 

 

 

 

$

 

 

 

 

New R&I’s received this month

 

$

 

 

 

 

$

 

 

 

 

R&I’s rescinded this month

 

$

 

 

 

 

$

 

 

n/a

 

R&I’s settled this month

 

$

 

 

 

 

$

 

 

 

 

Ending Open R&I’s

 

$

 

 

 

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

*                 If you have a detailed schedule of loans subject to
repurchases that includes the investor requesting, reason for repurchases,
origination date, loan characteristics such as LTV, lien position, occupancy
etc., and valuation method if you have estimated your loss exposure, please
attach it with this table.

 

3.              LOAN LOSS RESERVE

 

 

 

Current Month

 

Year-to-Date

 

Beginning loan loss reserve

 

$

 

 

$

 

 

Additional loss provision

 

$

 

 

$

 

 

Actual charge off

 

$

 

 

$

 

 

Ending Loan Loss Reserve

 

$

 

 

$

 

 

 

A-2

--------------------------------------------------------------------------------


 

4.              LITIGATION

 

 

 

Current Month

 

Year-to-Date

 

Pending litigations (Unit)

 

 

 

 

 

Expected losses on litigation

 

$

 

 

$

 

 

 

5.              THIRD PARTY REPORTS

 

All reports received from third parties (such as the SEC, Fannie Mae, Ginnie
Mae, Freddie Mac) subsequent to the last reporting period are attached hereto.
These reports include the following (if none, write “None”):  [              ]

 

6.              DEFAULTS OR EVENTS OF DEFAULT

 

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”:  [              ]

 

7.              OTHER REPORTS REQUIRED (Please attach if applicable)

 

a.                                      Indemnification & Repurchase Report for
the prior year and current YTD.

 

b.                                      Hedge Reports (including: position
summary report, MBS & whole loan trade detail, loan level detail report with
weighted average take out price).

 

c.                                       Summary of year-to-date production,
broken out by product type.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT A—For Guarantor

 

COMPLIANCE CERTIFICATE

 

[PLEASE REVIEW CAREFULLY]

 

SELLERS:

 

EXCEL MORTGAGE SERVICING, INC. AND AMERIHOME MORTGAGE CORPORATION

GUARANTOR:

 

INTEGRATED REAL ESTATE SERVICE CORP.

BUYER:

 

EVERBANK

TODAY’S DATE:

 

           /        /201

REPORTING PERIOD ENDED:

 

           month(s) ended         /        /20

 

This certificate is delivered to Buyer under the Master Repurchase Agreement
dated as of August 31, 2011, between Sellers and Buyer (as amended from time to
time, the “Agreement”), all the defined terms of which have the same meanings
when used herein.

 

I hereby certify that: (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting officer of Seller designated below;
(b) to the best of my knowledge, the Financial Statements of Seller from the
period shown about (the “Reporting Period”) and which accompany this certificate
were prepared in accordance with GAAP and present fairly the financial condition
of the Financial Reporting Party as of the end of the Reporting Period and the
results of its operations for Reporting Period; (c) a review of the Agreement
and of the activities of Seller during the Reporting Period has been made under
my supervision with a view to determining Seller’s compliance with the
covenants, requirements, terms, and conditions of the Agreement, and such review
has not disclosed the existence during or at the end of the Reporting Period
(and I have no knowledge of the existence as of the date hereof) of any Default
or Event of Default, except as disclosed herein (which specifies the nature of
existence of each Default or Event of  Default, if any, and what action Seller
has taken, is taking, and proposes to take with respect to each); (d) all
information set forth on the attachment to this Compliance Certificate is true,
correct, and complete, and the calculations set forth therein evidence that
Seller is in compliance with the requirements of the Agreement at the end of the
Reporting Period (or if Seller is not in compliance, showing the extent of
non-compliance and specifying the period of non-compliance and what actions
Seller proposes to take with respect thereto); and (e) Seller was, as of the end
of the Reporting Period, in compliance and good standing with applicable Fannie
Mae, Ginnie Mae, Freddie Mac, and HUD net worth requirements.

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

REPORTING PERIOD ENDED:

 

/        /20

 

All financial calculations set forth herein are as of the end of the Reporting
Period.

 

1.              ADJUSTED TANGIBLE NET WORTH

 

The Adjusted Tangible Net Worth of Seller is:

 

 

 

GAAP Net Worth:

 

$

 

Minus: Intangible Assets (excluding capitalized Servicing Rights)

 

$

 

Minus: Due from Shareholders or Related Parties

 

$

 

Minus: Capitalized Servicing Rights

 

$

 

Minus: Assets pledged to secure liabilities not included in Indebtedness:

 

$

 

Minus: Any other HUD non-acceptable assets:

 

$

 

Minus: Investments in Affiliates:

 

$

 

Plus: Lesser of (a) most recent MSR Appraised Value, and (b) capitalized
Servicing Rights (per above):

 

$

 

Plus: Subordinated Debt:

 

$

 

ADJUSTED TANGIBLE NET WORTH:

 

$

 

REQUIRED MINIMUM

 

$17,000,000

 

In compliance?

 

oYes          oNo

 

 

2.              THIRD PARTY REPORTS

 

All reports received from third parties (such as the SEC, Fannie Mae, Ginnie
Mae, Freddie Mac) subsequent to the last reporting period are attached hereto.
These reports include the following (if none, write “None”):  [              ]

 

3.              DEFAULTS OR EVENTS OF DEFAULT

 

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”:  [              ]

 

A-2

--------------------------------------------------------------------------------